DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on April 12, 2021, which has been entered.

Objections to Amendments – Formalities
The amendments to the specification filed on April 12, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(1). Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph (with the required brackets for deletions and underlining for additions). Further, the precise point in the specification must be identified where any added or rewritten paragraph is located.
The specification is not amended properly because the amendment does not include clear instructions to replace paragraphs of the patent’s specification with corresponding rewritten paragraphs, and also does not precisely identify the location of each rewritten paragraph.
For example, the amendment includes the instruction “In the ‘CROSS REFERENCE TO RELATED APPLICATION’ paragraph at col. 1, lines 7-11, please amend col. 1, lines 7-10 as indicated below”. This does not include a clear instruction to replace the paragraph located at col. 1, lines 7-10 with a rewritten paragraph. Further, this instruction creates confusion as to the intended amendment by stating “please amend col. 1, lines 7-10 as follows” since col. 1, lines 7-10 does not constitute an entire paragraph of the patent’s specification. The amendment should include an instruction to “replace the CROSS REFERENE TO RELATED APPLICATION paragraph located at col. 1, lines 7-11 with the following rewritten paragraph”.
For these same reasons, the amendment should include an instruction to “replace the paragraph located at col. 11, ll. 30-42 with the following rewritten paragraph” rather than the instruction “In the paragraph at col. 11, lines 30-42, please amend col. 11, lines 30-31 and col. 11, lines 40-41 as indicated below”. 
The same objection, explained above, applies to each of the remaining amendments to the specification.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action.

Original Disclosure – Definition
Application No. 14/341,824, which issued as Patent No. 9,213,337 (i.e., the patent for which reissue is sought), is identified as a continuation of prior Application No. 13/923,743 (now Patent No. 8,825,259). Accordingly, the “original disclosure” is the disclosure of Application No. 13/923,743 as filed on June 21, 2013. Any subject matter added to the disclosure (including the claims) during the earlier-concluded examination of either Application No. 13/923,743 or Application No. 14/341,824 does not constitute a part of the “original disclosure”.

Objections to Amendments – New Matter
The amendment filed on April 12, 2021 is objected to under both:
35 U.S.C. 132(a), which states that no amendment shall introduce new matter into the disclosure of the invention.
35 U.S.C. 251(a), which states that no new matter shall be introduced into the application for reissue.

The amendments to the specification filed on April 12, 2021 introduce new matter because the amended paragraph located at col. 1, ll. 7-11 introduces a new incorporation by reference of the entirety of prior Application No. 14/341,824 and Patent No. 9,213,337. An incorporation by reference added to a reissue application after the filing date of the patent for which reissue is sought constitutes an impermissible introduction of new matter. Any such incorporation by reference statement must be included in the original application as originally filed and cannot be added to the original application by way of reissue.

The amendments to the specification filed on April 12, 2021 introduce new matter because the paragraph located at col. 11, ll. 30-42 has been amended by changing the sentence “In other examples, cone 410 may be substantially positioned outside of lane 408a, but still on let side 414a, but may still be relevant to vehicle 404” to read “In other examples, cone 410 may be substantially positioned outside of lane 408a, [but still on let side 414a,] but may still be relevant 1 side 414a”, the amendment broadens the scope of the sentence such that it encompasses subject matter that was not part of the original disclosure. For example, the amended paragraph now allows for the cone 410 to be positioned outside of lane 408a at a location other than on/toward the left side thereof.

The amendments to the claims filed on April 12, 2021 introduce new matter because the original disclosure fails to provide support for the following claimed subject matter:
New claims 45, 50, 55, 61, 67 and 73 recite the limitation “wherein determining the lane constraint is further based on the additional first lateral distance and the additional second lateral distance” (ll. 9-10). This limitation of claims 45, 50, 55, 61, 67 and 73 further limits the following requirements of corresponding independent claims 1, 13, 18, 56, 62 and 68:
“based on the determined first lateral distance and the determined second lateral distance, determining, by the processor, a lane constraint defining an amount of space between the given first construction obstacle and the given second construction obstacle” (claim 1, ll. 15-17; claim 56, ll. 12-14).
“based on the determined first lateral distance and the determined second lateral distance, determining a lane constraint defining an amount of space between the given first construction obstacle and the given second construction obstacle” (claim 13, ll. 24-26; claim 18, ll. 23-25; claim 62, ll. 13-15; claim 68, ll. 16-18).
Therefore, the subject matter of claims 45, 50, 55, 61, 67 and 73 encompasses the determination of a lane constraint based on four distances—the first and second lateral distances required by corresponding independent claims 1, 13, 18, 56, 62 and 68 and the additional first and second distances required by claims 45, 50, 55, 61, 67 and 73. However, there is no support in the original disclosure for a lane constraint that is determined based on these four distances. Rather, the original disclosure describes a method of determining a lane constraint including the steps of initializing the lane constraint to have two initial values, updating the lane constraint 

Reissue Oath/Declaration
The reissue oath/declaration filed on April 12, 2021 is defective because it fails to identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.
A claim is broadened if it is broader in any one respect even though it may be narrower in other respects. In the instant application, amended claims 1, 11-13 and 16-18 and new claims 41-73 are broader than patent claims 1-20 in at least one respect even though they may be narrower in other respects. For example:
Amended claim 1 is broader than patent claim 1 because the limitation appearing at lines 20-22 of the current version of claim 1 has been omitted from amended claim 1. 
New claim 56 is broader than patent claim 1 because the limitation appearing at lines 23-25 of the current version of claim 1 is not recited in new claim 56. 
Patent claim 1 is mentioned in the reissue declaration. However, the reissue declaration does not identify the instant application as a broadening reissue application, and also does not 

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1, 11-13, 16-18 and 41-73 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. The defect(s) in the oath/declaration are explained above.

GROUND 2:  Claims 45, 50, 55, 61, 67 and 73 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is explained in item 8 above. 

Original Disclosure – Computer-Implemented Method, Medium and System
The original disclosure:
Indicates that the invention relates to an autonomous vehicle equipped with (a) one or more sensors detecting information about the environment in which the computer-implemented controller that uses the detected information to navigate through the environment. See col. 1, ll. 18-29 of Patent No. 9,213,3372.
Describes the invention as functioning to detect lane closures and lane shifts by an autonomous vehicle, with the invention including a computer-implemented method, a computer-implemented vehicle system, and a non-transitory computer readable medium, all of which utilize and/or rely upon a computer system having a processor that performs the specific functions of (a) determining a presence of an obstacle(s) in an autonomous vehicle’s lane of travel based on data input from at least one sensor; (b) determining a lateral distance between an obstacle(s) and a center of an autonomous vehicle’s lane of travel, (c) comparing the lateral distance to a predetermined threshold, and (d) providing instructions to control the autonomous vehicle based on the comparison, which autonomous vehicle control includes causing the vehicle to stop operating in the lane of travel (e.g., coming to a stop or changing lanes) when insufficient space exists for a driving lane given the constraints imposed by the obstacle(s). See col. 1, l. 33 to col. 2, l. 18; col. 2, l. 65 to col. 3, l. 35.
States that the invention “may be implemented in or may take the form of a computing device” (col. 3, ll. 52-54; emphasis added).
Explains that “a computer system 112 may control the vehicle 100 while in an autonomous mode via control instructions to a control system 106 for the vehicle 100. The computer system 112 may receive information from a sensor system 104, and base one or more control processes (such as the setting a heading so as to avoid a detected obstacle) upon the received information in an automated fashion” (col. 3, l. 65 to col. 4, l. 4; emphasis added).
Explains that “Many or all of the functions of the vehicle 100 may be controlled via the computer system 112 that receives inputs from the sensor system 104, the peripherals 108, etc., and communicates appropriate control signals to the propulsion system 102, the control system 106, the peripherals 108, etc. to effect  may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114. The computer system 112 may also represent a plurality of computing devices that may serve to control individual components or subsystems of the vehicle 100 in a distributed fashion” (col. 8, ll. 4-17; emphasis added).
Indicates that “data storage 114 may contain instructions 115 (e.g., program logic) executable by the processor 113 to execute various automobile functions, including those described above in connection with FIG. 1. Data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108” (col. 8, ll. 18-26; emphasis added).
States that “The computer system 112 controls the operation of the vehicle 100 based on inputs received from various subsystems indicating vehicle and/or environmental conditions (e.g., propulsion system 102, sensor system 104, and/or control system 106), as well as inputs from the user interface 116, indicating user preferences. For example, the computer system 112 may utilize input from the control system 106 to control the steering unit 132 to avoid an obstacle detected by the sensor system 104 and the obstacle avoidance system 144. The computer system 112 may be configured to control many aspects of the vehicle 100 and its subsystems” (col. 8, ll. 45-55; emphasis added).
Indicates that the computer-implemented invention includes:
A sensor fusion algorithm 138 which “may be an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 104 as an input…[and] may provide various assessments based on the data from sensor system 104. Depending upon the embodiment, the assessments may include evaluations of individual objects and/or features in the environment of vehicle 100, evaluations of 
A navigation and pathing system 142 “configured to determine a driving path for the vehicle 100. For example, the navigation/pathing system 142 may determine a series of speeds and directional headings to effect movement of the vehicle 100 along a path that substantially avoids perceived obstacles while generally advancing the vehicle 100 along a roadway-based path leading to an ultimate destination…The navigation and pathing system 142 may additionally be configured to update the driving path dynamically while the vehicle 100 is in operation. In some embodiments, the navigation and pathing system 142 could be configured to incorporate data from the sensor fusion algorithm 138, the GPS 122, and one or more predetermined maps so as to determine the driving path for vehicle 100” (col. 6, ll. 33-48; emphasis added).
An obstacle avoidance system “configured to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the vehicle 100. For example, the obstacle avoidance system 144 may effect changes in the navigation of the vehicle 100 by operating one or more subsystems in the control system 106 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. In some embodiments, the obstacle avoidance system 144 is configured to automatically determine feasible (“available”) obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. For example, the obstacle avoidance system 144 may be configured such that a swerving maneuver is not undertaken when other sensor systems detect vehicles, construction barriers, other obstacles, etc. in the region adjacent the vehicle 100 that would be swerved into. In some embodiments, the obstacle avoidance system 144 may automatically select the maneuver that is both available and maximizes safety of occupants of the vehicle. For example, the obstacle avoidance system 144 may select an avoidance maneuver predicted to cause the least amount of acceleration in a 
Explains that “the functionality described in connection with the flowcharts described herein can be implemented as special-function and/or configured general-function hardware modules, portions of program code executed by a processor (e.g., the processor 113 in the computer system 112) for achieving specific logical functions, determinations, and/or steps described in connection with the flowchart shown in FIG. 3. Where used, program code can be stored on any type of computer-readable medium (e.g., computer-readable storage medium or non-transitory media, such as the data storage 114 described above with respect to the computer system 112 and/or a computer program product 500 described below), for example, such as a storage device including a disk or hard drive” (col. 10, ll. 48-61; emphasis added). 
States that “an example method may be implemented in whole or in part by other computing devices. For example, an example method may be implemented in whole or in part by a server system, which receives data from a device such as those associated with the vehicle. Other examples of computing devices or combinations of computing devices that can implement an example method are possible” (col. 15, ll. 1-8; emphasis added).
Indicates that “the techniques disclosed herein may be implemented as computer program instructions encoded on a non-transitory computer-readable storage media in a machine-readable format, or on other non-transitory media or articles of manufacture (e.g., the instructions 115 stored on the data storage 114 of the computer system 112 of the vehicle 100). FIG. 5 is a schematic illustrating a conceptual partial view of an example computer program product that includes a computer program for executing a computer process on a computing device, arranged according to at least some embodiments presented herein” (col. 15, ll. 9-20; emphasis added).


Claim Interpretation – BRI Standard
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

Claim Interpretation – Lexicographer Exception to BRI Standard
A first exception to the BRI standard occurs when there is lexicographic definition in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01, section IV. 

After careful review of the original disclosure, the examiner finds that the applicant is not their own lexicographer with respect to any claim terms since the applicant has not set forth any special definitions of any claim terms that differ from the plain and ordinary meaning they would otherwise possess.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
A second exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f), formerly 35 U.S.C. 112, 6th paragraph. See MPEP 2181. To invoke 35 U.S.C. 112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. Therefore, in the explanation that follows, the examiner will apply the required 3-prong analysis to certain claim limitations to determine if the means-plus-function exception to the BRI standard is invoked. If a claim limitation invokes this exception, the examiner will also attempt to identify the disclosed structure that is most closely associated with the means-plus-function limitation.

Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the 
In this case, claim 1 recites:
A method…comprising: determining…by a processor and based on data from at least one sensor of an autonomous vehicle travelling on a road, presence of a plurality of construction obstacles…determining…by the processor, a first lateral distance… determining, by the processor, a second lateral distance…determining, by the processor, a lane constraint…making, by the processor, a comparison of…the determined lane constraint to a pre-determined threshold…determining, by the processor, that the lane is closed…providing, by the processor, to a control system of the autonomous vehicle, instructions to control the autonomous vehicle to stop operating in the lane by adjusting a trajectory…or by coming to a stop in the lane (emphasis added).
Claim 13 recites:
A non-transitory computer readable medium having stored therein instructions, that when executed by a processor of a computer system in an autonomous vehicle, cause the computer system to perform…operations comprising: determining…based on data from at least one sensor of…the autonomous vehicle travelling on a road, presence of a plurality of construction obstacles…determining a first lateral distance…determining a second lateral distance…determining a lane constraint…making a comparison…of…the determined lane constraint to a pre-determined threshold…determining that the lane is closed…providing, to a control system of the autonomous vehicle, instructions to control the autonomous vehicle to stop operating in the lane by adjusting a trajectory…or by coming to a stop in the lane (emphasis added).
Claim 18 recites:
A…system comprising:… at least one processor…a memory having stored thereon instructions that, upon execution by the at least one processor, cause the at least one processor to perform operations comprising: determining, based on data from the at least one sensor, presence of a plurality of construction obstacles… determining a first lateral distance…determining a second lateral distance… determining a lane constraint…make a comparison of…the determined lane constraint to a pre-determined threshold…determining that the lane is closed… providing, to a control system of the autonomous vehicle, instructions to control the autonomous vehicle to stop operating in the lane by adjusting a trajectory…or by coming to a stop in the lane (emphasis added).  
Claim 56 recites:
A method…comprising: determining, by a processor and based on data from at least one sensor of an autonomous vehicle travelling on a road, presence of a plurality of construction obstacles…determining, by the processor, a first lateral distance… determining, by the processor, a second lateral distance…determining, by the processor, a lane constraint…; making, by the processor, a comparison of the determining that the lane is shifted…providing, to a control system of the autonomous vehicle, instructions to control the autonomous vehicle to continue operating in the lane by adjusting a trajectory… (emphasis added).
Claim 62 recites:
A non-transitory computer readable medium having stored therein instructions, that when executed by a processor of a computer system in an autonomous vehicle, cause the computer system to perform operations comprising: determining, based on data from at least one sensor of the autonomous vehicle travelling on a road, presence of a plurality of construction obstacles… determining a first lateral distance…determining a second lateral distance… determining a lane constraint…making a comparison of the determined lane constraint to a pre-determined threshold…determining that the lane is shifted… providing, to a control system of the autonomous vehicle, instructions to control the autonomous vehicle to continue operating in the lane by adjusting a trajectory… (emphasis added).
Claim 68 recites:
A system comprising:… at least one processor; a memory having stored thereon instructions that, upon execution by the at least one processor, cause the at least one processor to perform operations comprising: determining, based on data from the at least one sensor, presence of a plurality of construction obstacles… determining a first lateral distance…determining a second lateral distance… determining a lane constraint…making a comparison of the determined lane constraint to a pre-determined threshold…determining that the lane is shifted… providing, to a control system of the autonomous vehicle, instructions to control the autonomous vehicle to continue operating in the lane by adjusting a trajectory… (emphasis added).
Claims 1, 13, 18, 56, 62 and 68 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is shown that (a) the “processor” of claims 1 and 56, (b) the “non-transitory computer readable medium having stored therein instructions, that when executed by a processor of a computer system…cause the computer system to perform operations” of claims 13 and 62, and (c) the “at least one processor” and “a memory having stored thereon instructions that, upon execution by the at least one processor, cause the system to perform operations” of claims 18 and 68 constitute generic placeholders.
	Claims 1 and 56 require that the claimed computer-implemented method is carried out by a “processor” that performs a number of functions/operations. Since the method is computer-implemented, the functions/operations are necessarily performed by a processor executing stored computer instructions. Likewise, claims 13 and 62 require that the non-transitory computer 
Determining a presence of a plurality of construction obstacles in an autonomous vehicle’s lane of travel based on data input from at least one sensor.
Determining a first lateral distance between a first construction obstacle and a center of the lane of travel.
Determining a second lateral distance between a second construction obstacle and a center of the lane of travel.
Determining a lane constraint—defining an amount of space between the first and second construction obstacles—based on the determined first and second lateral distances.
Comparing the lane constraint, i.e., the determined space between the first and second construction obstacles, to a predetermined threshold.
Determining that the lane is either closed (claims 1, 13 and 18) or shifted (claims 56, 62 and 68) based on the comparison of the lane constraint to the threshold.
Providing instructions to control the autonomous vehicle to either stop operating in the lane (claims 1, 13 and 18) or continue operating in the lane (claims 56, 62 and 68), wherein such control involves adjusting a trajectory of the vehicle such that the vehicle either changes lanes (claims 1, 13 and 18) or travels between the obstacles (claims 56, 62 and 68).
Based upon a review of claims 1 and 56 as a whole, the examiner finds that the only structural element positively recited in these claims is a “processor” for carrying out the claimed method steps. While certain nouns, i.e., “sensor”, “vehicle”, “obstacles”, and “lane”, are recited in claims 1 and 56, these nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of claims 1 and 56, to describe the functions/operations the claimed computer-implemented method is operable to carry 
Based upon a review of claims 13 and 62 as a whole, the only structural element positively recited in these claims is a “non-transitory computer readable medium” that is defined as storing computer instructions that, when executed by a processor, perform a number of functions/operations. While certain nouns, i.e., “sensor”, “vehicle”, “obstacles”, and “lane”, are recited in claims 13 and 62, these nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of claims 13 and 62, to describe the functions/operations the claimed computer instructions are operable to carry out when retrieved from the claimed computer readable medium and executed via the processor. The same is true of the “control system of the autonomous vehicle” recited in the final paragraph of these claims.
Based upon a review of claims 18 and 68 as a whole, the only structural elements positively recited in these claims are “at least one sensor”, “at least one processor”, and “a memory” that is defined as storing computer instructions that, when executed by the processor, perform a number of functions/operations. While certain nouns, i.e., “vehicle”, “obstacles”, and “lane”, are recited in claims 18 and 68, these nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of claims 18 and 68, to describe the functions/operations the claimed computer instructions are operable to carry out when retrieved from the claimed memory and executed via the processor in response to input from the claimed sensor. The same is true of the “control system of the autonomous vehicle” recited in the final paragraph of these claims.
Based upon his review of applicant’s disclosure, and in consideration of the state of the computer-implemented control system art at the time of applicant’s invention, the examiner finds that:
An ordinary, off-the-shelf computer “processor” (see claims 1, 13, 18, 56, 62 and 68) is structure, an ordinary, off-the-shelf “non-transitory computer readable [storage] medium” (see claims 13 and 62) is structure, and an ordinary, off-the-shelf computer “memory” (see claims 18 and 68) is structure.
The hardware components of a computer processor, non-transitory computer readable storage medium, and memory are old and well known to a person of ordinary skill in the art (POSITA). 
There is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that enable the claimed computer-implemented method to carry out the special functions/operations required by claims 1 and 56. Further, there is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that form part of the claimed non-transitory computer readable [storage] medium and enable it/them to perform the particular functions required by claims 13 and 62. Still further, there is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that form part of the claimed computer-implemented system, including the claimed processor and the claimed memory, and that enable it/them to perform the particular functions required by claims 18 and 68.
The computer/memory/processor required to implement the claimed computer-implemented method (see claims 1 and 56) do not constitute a general purpose computer/memory/processor; rather, they constitute a special purpose computer/ memory/processor storing and executing special purpose computer programming/ instructions. That is, based upon the special functions required by claims 1 and 56 (see the core functions/operations listed above), the claimed computer-implemented method is necessarily carried out by a computer/memory/processor having a particular configuration, i.e., they are specially configured and specially programmed in order to carry out the particular functions that are claimed. When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer/memory/ processor storing and executing general purpose computer instructions since the claimed functions are not coextensive with a general purpose computer/memory/ processor storing and executing general purpose computer instructions. 
The claimed non-transitory computer readable [storage] medium storing computer instructions (see claims 13 and 62) does not constitute a general purpose computer memory/storage medium storing general purpose computer instructions; rather, it constitutes a special purpose computer memory/storage medium storing special purpose computer programming/instructions for execution by at least one special purpose computer processor. That is, based upon the special functions required by claims 13 and 62 (see the core functions/operations listed above), the claimed computer instructions stored on a computer memory/storage medium for execution by at least one computer processor have a particular configuration, i.e., they are specific and specially configured/programmed instructions stored on a computer memory/storage medium for execution by at least one special purpose computer processor in order to perform the particular functions that are claimed. When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer memory/storage medium storing general purpose computer instructions since the claimed functions are not coextensive with a general purpose computer memory/storage medium storing general purpose computer instructions.
The claimed computer-implemented system having at least one processor and a memory storing computer instructions (see claims 18 and 68) does not constitute a general purpose computer system having a general purpose memory storing general purpose computer instructions for execution by a general purpose processor; rather, it constitutes a special purpose computer system including a special purpose computer memory/storage medium storing special purpose computer programming/instructions for execution by at least one special purpose computer processor. That is, based upon the special functions required by claims 18 and 68 (see the core functions/operations listed above), the claimed computer instructions stored on a computer memory for execution by at least one computer processor have a particular configuration, i.e., they are specific and specially configured/programmed instructions stored on a computer memory/storage 
The finding that the computer/memory/processor required to implement the claimed computer-implemented method (see claims 1 and 56) constitutes a special purpose computer/memory/processor storing and executing special purpose computer programming/instructions is supported by the applicant’s own disclosure. Further, the finding that the claimed non-transitory computer readable [storage] medium storing computer instructions (see claims 13 and 62) constitutes a special purpose computer memory/storage medium storing special purpose computer programming/instructions for execution by at least one special purpose computer processor is supported by the applicant’s own disclosure. Still further, the finding that the claimed computer-implemented system (see claims 18 and 68) constitutes a special purpose computer system including a special purpose computer memory/storage medium storing special purpose computer programming/instructions for execution by at least one special purpose computer processor is supported by the applicant’s own disclosure. Specifically, the applicant’s disclosure:
Explains that the claimed inventions all utilize and/or rely upon a special purpose computer system having a special purpose processor that performs the specific functions of (a) determining a presence of an obstacle(s) in an autonomous vehicle’s lane of travel based on data input from at least one sensor; (b) determining a lateral distance between an obstacle(s) and a center of an autonomous vehicle’s lane of travel, (c) comparing the lateral distance to a predetermined threshold, and (d) providing instructions to control the autonomous vehicle based on the 
Explains that the functionality of the claimed inventions is implemented as special-function and/or specially configured hardware modules, and/or special program code executed by a special purpose processor for achieving specific logical functions, determinations, and/or steps. See col. 10, ll. 48-61. 
Thus, the applicant’s disclosure acknowledges that a computer memory and a computer processor(s) must be specially equipped, i.e., provided with special programming, in order to transform a general purpose computer memory and a general purpose computer processor(s) into a special purpose computer memory and a special purpose computer processor(s) for performing the specific functions and achieving the intended outcomes described in the applicant’s disclosure and recited in the claims.
Based on the above findings, the examiner further finds that the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be stored and executed by a special purpose computer/memory/processor in order to implement the claimed computer-implemented inventions and perform the special function/operations required by claims 1, 13, 18, 56, 62 and 68 (see the core functions/operations listed above).
For all these reasons, the computer/memory/processor required to implement the claimed computer-implemented method (see claims 1 and 56) does not constitute a general purpose computer/memory/processor. Further, the claimed non-transitory computer readable [storage] medium storing computer instructions (see claims 13 and 62) does not constitute a general purpose computer memory/storage medium storing general purpose computer instructions. Still further, the claimed computer-implemented system having at least one processor and a memory storing computer instructions (see claims 18 and 68) does not constitute a general purpose 

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s).
In this case, claims 1 and 56 define the claimed processor based upon the functions it enables the computer-implemented method to carry out. Further, claims 13 and 62 define the claimed non-transitory computer readable [storage] medium storing computer instructions based upon the functions it/they enable the processor(s) to carry out. Still further, claims 18 and 68 define the claimed computer-implemented system having at least one processor and a memory storing computer instructions based upon the functions it/they enable the computer system to carry out. See the core functions/operations listed in the Prong A analysis above.
As explained in the Prong A analysis, the claimed processor of claims 1 and 56 fails to limit the scope of these claims to sufficient structure for performing the functions required by these claims. That is, these claims rely on the claimed processor as a generic placeholder for the 
Further, the claimed non-transitory computer readable [storage] medium storing computer instructions of claims 13 and 62 fails to limit the scope of these claims to sufficient structure for performing the functions required by these claims. That is, these claims rely on the claimed non-transitory computer readable medium storing computer instructions as a generic placeholder for a special purpose computer memory/storage medium storing special purpose computer programming (i.e., software-based control instructions for execution by at least one special purpose computer processor) operable to perform the particular functions claimed.
Still further, the claimed computer-implemented system having at least one processor and a memory storing computer instructions of claims 18 and 68 fails to limit the scope of these claims to sufficient structure for performing the functions required by these claims. That is, these claims rely on the claimed computer-implemented system having at least one processor and a memory storing computer instructions as a generic placeholder for a special purpose computer system including a special purpose computer memory/storage medium storing special purpose computer programming/instructions for execution by at least one special purpose computer processor operable to perform the particular functions claimed.

Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s).
As explained in the Prong A and Prong B analysis, claims 1, 13, 18, 56, 62 and 68 rely on generic placeholders for the specific structure (i.e., the special purpose computer/memory/ processor storing and executing special purpose computer programming) that perform the special functions/operations required by these claims. These claims do not set forth the specific structure that performs the claimed functions because these claims do not recite (a) any specific structural characteristics of the special purpose computer/memory/processor, or (b) the specific programming (i.e., the specific/detailed algorithm(s)) required to transform a general purpose computer/memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming which is required in order to implement the claimed computer-implemented inventions and 

Dependent Claims: Dependent claims 11, 12, 16, 17, 41-55, 57-61, 63-67 and 69-73 recite further functions that the claimed generic placeholders of independent claims 1, 13, 18, 56, 62 and 68 enable the computer-implemented inventions to carry out. For the same reasons given above with respect to the independent claims, the dependent claims also rely on the claimed generic placeholders for the specific structure (i.e., the special purpose computer/ memory/processor storing and executing special purpose computer programming) that performs the claimed functions, and the generic placeholder is not modified by sufficiently definite structure for achieving the specified functions.

Conclusion: Because the limitations required by claims 1, 11-13, 16-18 and 41-73 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that:
The claimed “processor” (see claims 1 and 56) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The limitations of dependent claims 11, 12, 16, 17, 41-55, 57-61, 63-67 and 69-73 also invoke 35 U.S.C. 112(f).

Corresponding Structure: The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that POSITA will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding 
Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “processor” (see claims 1 and 56) is the processor 113 of the computer system 112. Further, the closest structure disclosed as corresponding to the claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62) is the data storage 114 of the computer system 112 which stores computer instructions 115. Still further, the closest structure disclosed as corresponding to the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68) is the computer system 112 having the processor 113 and the data storage 114 storing the computer instructions 115.
However, the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of a special purpose computer/memory/processor, or (b) the specific programming (i.e., the specific/detailed algorithm(s)) required to transform a general purpose computer/memory/processor storing and executing general purpose computer instructions into the claimed special purpose computer/memory/processor storing special purpose computer programming for performing the claimed functions.
As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. The specification must sufficiently disclose an algorithm(s) to transform a general purpose processor into a special purpose computer so that POSITA can implement the disclosed algorithm(s) to achieve the claimed function(s). Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart. The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112(f). Thus, the specification must explicitly disclose the algorithm(s) for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm(s) which, by definition, must contain a sequence of steps. Language that simply describes the function(s) to be performed describes an outcome(s), not a means for achieving that outcome(s).
In this case, the applicant’s original disclosure describes the functions to be performed using the claimed “processor” (see claims 1 and 56), the claimed “non-transitory computer 
Specifically, the applicant’s disclosure fails to describe the particular algorithm(s) required in order to enable a general purpose computer/ memory/processor to perform at least the following functions/operations:
Determining a presence of a plurality of construction obstacles in an autonomous vehicle’s lane of travel based on data input from at least one sensor. Distinguishing between construction obstacles and other obstacles requires complex object recognition, but no specific algorithm(s) is disclosed for doing so. 
Determining a first lateral distance between a first construction obstacle and a center of the lane of travel. Determining the claimed first lateral distance requires a specific algorithm(s) for recognizing and calculating the claimed distance, but no specific algorithm(s) is disclosed for doing so.
Determining a second lateral distance between a second construction obstacle and a center of the lane of travel. Determining the claimed second lateral distance requires a specific algorithm(s) for recognizing and calculating the claimed distance, but no specific algorithm(s) is disclosed for doing so.
Determining that the lane is either closed (claims 1, 13 and 18) or shifted (claims 56, 62 and 68) based on the comparison of the lane constraint to the threshold. Distinguishing between a closed lane and a shifted lane requires complex object and relative distance recognition, but no specific algorithm(s) is disclosed for doing so.
Providing instructions to control the autonomous vehicle to either stop operating in the lane (claims 1, 13 and 18) or continue operating in the lane (claims 56, 62 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose computer/memory/processor storing and executing special programming) that corresponds to the claimed “processor” (see claims 1 and 56), the claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62), and the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68).
	Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below. See MPEP 2181, sections II-IV.

How To Prevent Invoking 35 U.S.C. 112(f): If the applicant does not intend to have the above-discussed limitations of claims 1, 11-13, 16-18 and 41-73 invoke 35 U.S.C. 112(f), the applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed “processor” (see claims 1 and 56), the claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62), and the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68), which are part of the necessary computer/memory/processor for implementing the claimed computer-implemented inventions and performing the specific functions required by the claims, have a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above-discussed limitations of claims 1, 11-13, 16-18 and 41-73 do not meet Prong C of the 3-prong analysis, the applicant must also state on the record and provide evidence in support thereof that the claimed structure can perform the claimed functions in their entirety.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3:  Claims 45, 50, 55, 61, 67 and 73 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claims 45, 50, 55, 61, 67 and 73 recite new matter. The added material which is not supported by the prior patent is explained in item 8 above.

GROUND 4: Claims 1, 11-13, 16-18 and 41-73 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	As explained above:
The claimed “processor” (see claims 1 and 56) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The limitations of dependent claims 11, 12, 16, 17, 41-55, 57-61, 63-67 and 69-73 also invoke 35 U.S.C. 112(f).
As also explained above, the applicant’s original disclosure describes the functions to be performed using the claimed “processor” (see claims 1 and 56), the claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62), and the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68). However, the applicant’s disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes.
Specifically, the applicant’s disclosure fails to describe the particular algorithm(s) required in order to enable a general purpose computer/ memory/processor to perform at least the following functions/operations:
Determining a presence of a plurality of construction obstacles in an autonomous vehicle’s lane of travel based on data input from at least one sensor. Distinguishing between construction obstacles and other obstacles requires complex object recognition, but no specific algorithm(s) is disclosed for doing so. 
Determining a first lateral distance between a first construction obstacle and a center of the lane of travel. Determining the claimed first lateral distance requires a specific algorithm(s) for recognizing and calculating the claimed distance, but no specific algorithm(s) is disclosed for doing so.
Determining a second lateral distance between a second construction obstacle and a center of the lane of travel. Determining the claimed second lateral distance requires a specific algorithm(s) for recognizing and calculating the claimed distance, but no specific algorithm(s) is disclosed for doing so.
Determining that the lane is either closed (claims 1, 13 and 18) or shifted (claims 56, 62 and 68) based on the comparison of the lane constraint to the threshold. Distinguishing between a closed lane and a shifted lane requires complex object and relative distance recognition, but no specific algorithm(s) is disclosed for doing so.
Providing instructions to control the autonomous vehicle to either stop operating in the lane (claims 1, 13 and 18) or continue operating in the lane (claims 56, 62 and 68), wherein such control involves adjusting a trajectory of the vehicle such that the vehicle either changes lanes (claims 1, 13 and 18) or travels between the obstacles (claims 56, 62 and 68). Generating control instructions capable of adjusting a trajectory of the vehicle such that the vehicle changes lanes or travels between obstacles requires complex algorithms, but no specific algorithms are disclosed for doing so.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose computer/memory/processor storing and executing special programming) that corresponds to the claimed “processor” (see claims 1 and 56), the claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62), and the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68), and that performs the claimed special functions. 
When a claim defines the invention in functional language specifying a desired result, the specification must sufficiently identify how the function is performed and/or the desired result is achieved. For computer-implemented inventions, it is not sufficient to merely refer to a general purpose computer/memory/processor. A general purpose computer/processor is only sufficient to perform general computing functions (e.g., receiving, processing and storing data). When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer/memory/ 
Due to the failure to sufficiently disclose the required structure for claimed subject matter invoking 35 U.S.C. 112, 6th paragraph, claims 1, 11-13, 16-18 and 41-73 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.

GROUND 5:  Claims 42, 47, 52, 58, 64 and 70 also fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a) for the following reasons:
Claim 42 requires that the construction obstacles—whose lateral distance from the lane center are determined and used to determine a lane constraint—comprise K-rails (aka, Jersey walls/barriers). Claims 47, 52, 58, 64 and 70 contain similar limitations.
The drawings illustrate scenarios in which a vehicle encounters construction cones. See Figs. 4A-4C. However, the drawings do not illustrate any scenario in which a vehicle encounters K-rails. Further, the specification provides an overview of a procedure for determining lateral distances between construction cones and the lane center and using those lateral distances to determine/update a lane constraint. See col. 11, l. 9 to col. 14, l. 25. However, the specification does not provide a description of the manner in which such a procedure must be modified in order to determine lateral distances between K-rails and the lane center and use those lateral distances to determine/update a lane constraint.
POSITA would recognize that K-rails are structured differently than construction cones. When viewed from the end, K-rails have a profile that could be considered to be similar to that of construction cones. However, when viewed from the side, K-rails are drastically different 
Due to such differences, K-rails cannot be simply substituted for construction cones while using the same procedure for determining lateral distances between construction cones and the lane center and using those lateral distances to determine/update a lane constraint. However, the specification is silent as to the manner in which such a procedure is to be carried out when the obstacles are K-rails. It is unclear how the lateral distance from a K-rail to the lane center is to be defined, e.g., relative to which point along the length and across the width of the K-rail. And it is unclear how the invention distinguishes between the potential different lateral distances between the K-rail and the lane center along the longitudinal extent of the K-rail.
For these reasons, the applicant’s disclosure fails to sufficiently disclose the required structure and/or functionality necessary to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a) for the subject matter of claims 42, 47, 52, 58, 64 and 70.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 6:  Claims 1, 11-13, 16-18 and 41-73 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As explained above:
The claimed “processor” (see claims 1 and 56) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68) invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
The limitations of dependent claims 11, 12, 16, 17, 41-55, 57-61, 63-67 and 69-73 also invoke 35 U.S.C. 112(f).
As also explained above, the applicant’s original disclosure describes the functions to be performed using the claimed “processor” (see claims 1 and 56), the claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62), and the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68). However, the applicant’s disclosure fails to describe the particular algorithm(s) required to transform a general purpose computer/ memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming that is required for implementation of the claimed computer-implemented inventions and that performs the claimed special functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes.
Specifically, the applicant’s disclosure fails to describe the particular algorithm(s) required in order to enable a general purpose computer/ memory/processor to perform at least the following functions/operations:
Determining a presence of a plurality of construction obstacles in an autonomous vehicle’s lane of travel based on data input from at least one sensor. Distinguishing between construction obstacles and other obstacles requires complex object recognition, but no specific algorithm(s) is disclosed for doing so. 
Determining a first lateral distance between a first construction obstacle and a center of the lane of travel. Determining the claimed first lateral distance requires a specific algorithm(s) for recognizing and calculating the claimed distance, but no specific algorithm(s) is disclosed for doing so.
Determining a second lateral distance between a second construction obstacle and a center of the lane of travel. Determining the claimed second lateral distance requires a specific algorithm(s) for recognizing and calculating the claimed distance, but no specific algorithm(s) is disclosed for doing so.
Determining that the lane is either closed (claims 1, 13 and 18) or shifted (claims 56, 62 and 68) based on the comparison of the lane constraint to the threshold. Distinguishing between a closed lane and a shifted lane requires complex object and relative distance recognition, but no specific algorithm(s) is disclosed for doing so.
Providing instructions to control the autonomous vehicle to either stop operating in the lane (claims 1, 13 and 18) or continue operating in the lane (claims 56, 62 and 68), wherein such control involves adjusting a trajectory of the vehicle such that the vehicle either changes lanes (claims 1, 13 and 18) or travels between the obstacles (claims 56, 62 and 68). Generating control instructions capable of adjusting a trajectory of the vehicle such that the vehicle changes lanes or travels between obstacles requires complex algorithms, but no specific algorithms are disclosed for doing so.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose computer/memory/processor storing and executing special programming) that performs the special functions/operations recited in the claims and that corresponds to the claimed “processor” (see claims 1 and 56), the claimed “non-transitory computer readable [storage] medium” storing computer “instructions” (see claims 13 and 62), and the claimed computer-implemented “system” having at least one “processor” and a “memory” storing computer “instructions” (see claims 18 and 68).
Due to the failure to sufficiently disclose the required structure for claimed subject matter invoking 35 U.S.C. 112(f), claims 1, 11-13, 16-18 and 41-73 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.

GROUND 7:  Claims 18, 42, 43, 45, 47, 48, 50, 52-55, 58, 59, 61, 64, 65 and 67-73 are also indefinite under 35 U.S.C. 112(b) for the following reasons:

Claim 42 requires that the construction obstacles—whose lateral distance from the lane center are determined and used to determine a lane constraint—comprise K-rails (aka, Jersey walls/barriers). Claims 47, 52, 58, 64 and 70 contain similar limitations. As explained in GROUND 5 above, the applicant’s disclosure fails to sufficiently disclose the required structure and/or functionality necessary for the subject matter of claims 42, 47, 52, 58, 64 and 70. Due to the lack of such sufficient disclosure, the scope of these claims is unclear.
	Claim 43 recites “wherein determining the lane constraint is initially based on the lateral distance of the construction obstacle having the smallest lane distance” (ll. 7-8). This subject matter is indefinite because the singular term “the lateral distance…” is inconsistent with previous claim 1, which requires the determination of both a first lateral distance and a second lateral distance. It is unclear how the term “the lateral distance…” in claim 43 relates to the first and second lateral distances required by claim 1. In addition, the above-recited subject matter of claim 43 only requires the use of a singular “lateral distance” in determining the lane constraint, whereas claim 1 more narrowly defines the lane constraint as being determined based upon first and second lateral distances. When a dependent claim recites a limitation that is broader than the claim from which it depends, it renders the dependent claim indefinite.
Claims 45, 50, 55, 61, 67 and 73 recite the limitation “wherein determining the lane constraint is further based on the additional first lateral distance and the additional second lateral distance” (ll. 9-10). As explained in item 8 above, this subject matter of claims 45, 50, 55, 61, 67 and 73 encompasses the determination of a lane constraint based on four distances—the first and second lateral distances required by corresponding independent claims 1, 13, 18, 56, 62 and 68 and the additional first and second distances required by claims 45, 50, 55, 61, 67 and 73. However, there is no support in the original disclosure for a lane constraint that is determined based on these four distances. Rather, as described in the original disclosure, the lane constraint is defined by two distance values that are updated based upon the determined lateral distances. By encompassing a lane constraint that is defined by four distance values, new claims 45, 50, 55, 
Claims 48, 53, 59, 65 and 71 recite “wherein determining the lane constraint is initially based on the lateral distance of the construction obstacle having the smallest lane distance” (claims 48, 59 and 65 ll. 8-9; claims 53 and 71, ll. 7-8). This subject matter is indefinite for the same reasons given above with respect to claim 43.
Claim 68 is directed to a “system” (l. 1), but later recites “a control system of the autonomous vehicle” (l. 24). This subject matter is indefinite for the same reasons given above with respect to claim 18.
Dependent claims 54, 69 and 72 are indefinite by virtue of their dependency on independent claims which are indefinite.

Claim Objections
Claim 18 is objected to because: at l. 31, “make” should read “[make] making”. Note that each of the preceding limitations is defined using a verb with an “ing” ending. Appropriate correction is required.

Specification
The specification is objected to because: at col. 14, ll. 14-15, “If the second pair in the set is (12, -1.75) representing cone 464d…” appears to be inaccurate for the following reasons. 
The specification states that:
“…vehicle 404 may determine a lane distance for each cone…and order the lane distances in increasing order of the smallest lane distance to the largest lane distance” (col. 13, ll. 53-56). 
“…method 320 includes determining a lane constraint that defines an amount of space between the obstacle and the second obstacle” (col. 13, ll. 65-67). 
“…vehicle 404 may use computer system 112 to process each pair and estimate whether there is sufficient space for a driving lane, given constraints imposed by the obstacles as determined by the pairs” (col. 14, ll. 1-4).
“When a pair is encountered (i.e., [closest lane distance, lateral distance to obstacle]), vehicle 404 may update an appropriate left or right lane extent 
Thus, according to the specification, the invention determines a lane constraint that defines an amount of space between the first cone in order of increasing lane distance and the second cone in order of increasing lane distance. Further, col. 14, l. 11 identifies “the first pair in the set” as “representing cone 410”, i.e., the first cone in order of increasing lane distance. As shown in Fig. 4C, the second cone in order of increasing lane distance is cone 464e. Therefore, “the second pair in the set” referred to at col. 14, ll. 14-15 represent the cone 464e as illustrated in Fig. 4C. However, col. 14, ll. 14-15 contradicts Fig. 4C by identifying “the second pair in the set” as “representing cone 464d”.
In addition to the reasons given above, the description “If the second pair in the set is (12, -1.75) representing cone 464d…” (col. 14, ll. 14-15) is also inconsistent with Fig. 4C because neither the cone 464d nor the cone 464e is illustrated as having a lateral distance with a value of “–1.75”. Note that cone 410 is labeled in Fig. 4C with a lateral distance of “3 Feet”. Further, both cone 464d and cone 464e are illustrated as being located at a greater lateral distance from the lane center than the cone 410. Thus, if “the second pair in the set” represents either the cone 464d or the cone 464e, then the lateral distance value cannot be “–1.75”. Instead, it must be greater than –3.
Appropriate correction is required.

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Dolgov et al.”
US Patent No. 8,473,144 B1

“Fairfield et al.”
US Publication No. 2014/0063232 A1

“Fujiwara et al.”
US Patent No. 7,778,753 B2

“Kawasaki”
US Publication No. 2006/0155469 A1

“Kageyama et al.”
US Patent No. 6,292,725 B1

“Kimura et al.”
US Publication No. 2007/0192006 A1

“Kurami et al.”
US Patent No. 5,208,750


WO Publication No. 2013/074035 A1

“Neff”
US Patent No. 8,311,730 B2

“Schiffmann et al.”
US Patent No. 8,055,445 B2

“Sugano”
US Publication No. 2005/0159876 A1

“TNO”
M.R. Koopman. TNO Automotive report entitled “The development of a path planning strategy for obstacle avoidance and crash impact minimization for an automatic guided vehicle”, dated June 18, 2003, © 2003 by TNO Automotive, 70 pages plus Appendices A-I, identified as “03.OR.AC.034.1/MRK”

“Tsuchiya et al.”
US Patent No. 5,530,420

“Tsunekawa”
US Publication No. 2013/0169449 A1

“Zhang et al.”
US Publication No. 2010/0104199 A1



See the discussion of the teachings of Kawasaki in item 36 (pp. 28-31) of the prior Office action mailed on December 11, 2020.

See the discussion of the teachings of Neff and TNO in item 38 (pp. 31-35) of the prior Office action mailed on December 11, 2020.

See the discussion of the teachings of Dolgov et al., Fairfield et al., Fujiwara et al., Kageyama et al., Kimura et al., Kurami et al., Larsson, Schiffmann et al., Sugano, Tsuchiya et al., Tsunekawa and Zhang et al. in items 42-53 (pp. 36-38) of the prior Office action mailed on December 11, 2020.

Response to Arguments
The applicant’s arguments filed on April 12, 2021 have been fully considered. Some of these arguments are moot in view of the new/modified grounds of rejection set forth above. The remaining arguments are addressed below.

The applicant argues that the reissue claims should not be considered to invoke 35 USC 112(f). The examiner disagrees. See the detailed explanation above. The examiner has followed the guidance provided in MPEP 2181, sections I-IV, which incorporate Federal Circuit precedent pertaining specifically to computer-implemented inventions. See also the 2019 Guidance published in the Federal Register on January 7, 2019, i.e., 84 Fed. Reg. 57 (pages 57-63).
The applicant argues that the claim terms “processor”, “non-transitory computer readable medium” and “memory” are well-known, well-defined structures that do not invoke 35 USC 112(f). This argument is not persuasive because, as explained above, a general purpose “processor”, “non-transitory computer readable medium” and “memory” are not capable of performing the claimed functions/operations. Rather, special programming, i.e., a special algorithm(s), is required in order to transform a general purpose computer system into a special purpose computer system capable of performing the claimed functions/operations. Since the required special programming, i.e., special algorithm(s), is not recited in the claims, the claims do not recite sufficient structure for carrying out the claimed functions. Rather, the recited “processor”, “non-transitory computer readable medium” and “memory” function as generic placeholders for the required special programming, i.e., special algorithm(s).
The examiner’s findings are consistent with the recent Decisions on Appeal issued by the Patent Trial and Appeal Board (PTAB) in Appeal 2020-005723 and Appeal 2020-0057273. While not precedential themselves, these PTAB decisions specifically discuss the 2019 Guidance and its incorporation of Federal Circuit precedent pertaining specifically to computer-implemented inventions. 

The applicant argues that the claims, as amended, recite subject matter that defines over the prior art. This argument is persuasive. Therefore, the previous rejections under 35 USC 102 and 103 have been withdrawn.

The applicant argues that the description found at col. 14, ll. 14-15 of the specification is not inaccurate. The examiner disagrees for the reasons given in item 33 above.


Final Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail4 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /GKD/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is clear from the rest of the specification that “let side 414a” should read “left side 414a”.
        2 In this section, all citations are to the portions of the original disclosure as they appear in Patent No. 9,213,337. The same disclosure appears in parent Patent No. 8,825,259.
        3 Copies of these decisions can be retrieved at <https://developer.uspto.gov/ptab-web/#/search/decisions>.
        4 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.